Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 6, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, who was employed as a secretary from November 2001 until August 2003, quit her job to complete the requirements for her Master’s degree in education. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause. Claimant now appeals.
Substantial evidence supports the Board’s decision that claimant voluntarily left employment without good cause because her work schedule interfered with her school schedule. It is well settled that leaving employment in order to attend school does not constitute good cause for leaving employment (see Matter of Adorisio [Commissioner of Labor], 18 AD3d 942 [2005]; Matter of Jones [Commissioner of Labor], 9 AD3d 777 [2004]). Nor did the Board abuse its discretion in denying claimant’s request for approval of her internship as vocational training pursuant to Labor Law § 599 (see Matter of Dawkins [Hudacs], 187 AD2d 805 [1992], appeal and lv dismissed 81 NY2d 989 [1993]; Matter of Weiss [Levine], 50 AD2d 977 [1975]).
Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.